Citation Nr: 1122180	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right foot disability.

2.  Entitlement to service connection for depression secondary to right foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1978 and from December 1980 to January 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A note in the file indicates that the Veteran failed to appear for his scheduled May 2011 Board video hearing.

A March 2010 RO decision denied the appellant's claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for right below-the-knee VA surgeries.  The appellant has not expressed disagreement with the March 2010 RO decision.

The reopened claim of entitlement to service connection for a right foot disability, and the claim of entitlement to service connection for depression secondary to a right foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A May 2002 rating decision denied service connection for right foot disability.  The Veteran was notified of his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the May 2002 rating decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision, which denied service connection for a right foot disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been received and the claim for entitlement to service connection for a right foot disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010); Shade v. Shinseki, 24 Vet. App. 110 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In light of the favorable Board decision below to reopen the claim for service connection for a right foot disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the Veteran, and to assist the Veteran in the development, of evidence necessary to substantiate the claim is rendered moot.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

If all of the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.

Under the regulatory provisions in effect from August 29, 2001, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Veteran's claim for whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right foot disability was received subsequent to the last final RO denial in May 2002.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Legal Analysis

A May 2002 RO decision denied the Veteran's claim of service connection for right foot disability.  The Veteran was notified of the determination, and of his right to appeal, but a timely appeal was not filed.  As such, that determination became final.  38 U.S.C.A. § 7105.  The March 2008 RO decision on appeal determined that new and material evidence had not been received to reopen the right foot claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The Veteran asserts that he has right foot disability as a result of a right foot injury during service.  The May 2002 RO decision essentially denied the Veteran's right foot disability claim on the basis that the Veteran's March 1975 right foot injury had resolved in service with no residuals.  The May 2002 RO decision also noted that no right foot injury was noted on the Veteran's November 1978 or December 1982 service separation examinations.

The Board observes that a March 1975 service treatment record noted that a locker had fallen on the Veteran's right foot, resulting in bleeding around the nails of the toes of the right foot.  X-rays were apparently taken but are not of record.  "Small stress" was noted on the third digit, and the Veteran was placed on light duty for one week.  Post service medical reports of record at the time of the May 2002 rating decision revealed the Veteran had a diagnosis of hallux valgus deformity in May 2001, and that he had undergone right first metatarsophalangeal fusion with an exostectomy in February 2002.  In March 2002, he had surgery for an infection of the right great toe.  

Additional evidence received subsequent to the May 2002 RO denial include VA records which indicate that the Veteran underwent treatment for pain and drainage from his right great toe in July 2004.  In August 2004, it was noted as medical history that his right first MTP joint fusion had been complicated with osteomyelitis, and that the fusion had failed, requiring removal of the hardware in 2002.  In September 2004, the Veteran underwent amputation of the right great toe (first ray of the right foot).  Right second toe cellulitis was diagnosed in December 2006.  Chronic infection of the right foot was diagnosed in March 2007.  Amputation of the right second toe was performed in April 2007.  A right below-the-knee amputation was performed in August 2007.

In his July 2009 substantive appeal, the Veteran provided a new assertion (presumed credible for the purpose of establishing new and material evidence) that he had started getting ingrown toenails after his right foot injury in service, in March 1975, and that he had never had such prior thereto.  He expressed his belief that such resulted in the amputations of his first and second right foot toes, and below-the-knee amputation of his right leg.  

Although the Veteran has been presumed credible as to his assertions of having experienced ingrown toenails of the right foot only after the right foot injury in service, as to his expressed belief that such resulted in the amputations of his first and second right foot toes, and below-the-knee amputation of his right leg, the Board notes that, as a layperson, the Veteran is not competent to offer an opinion as to etiology of his right foot disability prior to August 2007.  However, the Board also observes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

As the evidence does establish that the Veteran suffered a right foot injury during military service, that the Veteran has had new right foot disabilities diagnosed subsequent to the May 2002 RO denial, and that the Veteran has provided new (presumed credible) assertions relevant to his claim, the Board finds that obtaining an opinion concerning a possible relationship between the Veteran's right foot disability (prior to August 2007) and his military service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the claim for service connection for a right foot disability.

ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability, the appeal, to this extent, is granted.


REMAND

As noted above, the Veteran's claim for service connection for a right foot disability has been reopened.  However, additional development of the evidence and due process considerations are required prior to appellate consideration of the reopened claim.

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  As noted above, the Board finds that obtaining an opinion concerning a possible relationship between the Veteran's right foot disability (prior to August 2007) and his military service is appropriate in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As adjudication of the reopened claim of entitlement to service connection for right foot disability could have a significant impact on the Veteran's claim for service connection for depression secondary to right foot disability, a decision on the depression issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the appropriate VA examiner for review and an opinion as to whether (prior to August 2007) the Veteran had any chronic right foot disability related to service, to include residuals of complications of ingrown toenails due to the March 1975 right foot injury.  Rationale should be provided for the opinion offered.  If the examiner deems it necessary, the Veteran should be requested to personally appear and provide information as necessary.

2.  The AOJ should then, based on all the evidence of record, adjudicate the reopened claim of entitlement to service connection for right foot disability, and should also readjudicate the issue of entitlement to service connection for depression as secondary to right foot disability.  If either benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


